PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,666
Filing Date: 9 Apr 2019
Appellant(s): Goyal, Siddharth



__________________
BRETT P. BELDEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
III.A1) Appellant argues that Lawson allegedly does not disclose "retrieve one or more graphic templates based on the semantic building system model" and “wherein the semantic building system model comprises semantic information describing a building system”.  However, examiner respectfully disagrees.  
Lawson teaches at least “keyword-based querying of the template libraries 510 and/or a browsable interface that allows the user to navigate the library hierarchy [i.e. model, such as in the form of] a hierarchy of industry-specific or device-specific categories [i.e. semantic information] to facilitate guiding a user [via e.g. user interface specified “criteria [such] as applicable industry (e.g., automotive, pharmaceutical, waste water treatment, etc.), type of control project (e.g., motion control, batch processing, material handling, etc.), type of template required, type of industrial device, or any other suitable pre-defined or user-defined category”, etc. for accessing a desired template that renders a particular interface (see below), i.e. graphical requirements]  to a desired industrial cloud [i.e. retrieving one or more graphic templates, wherein “template can include historian interface features that are customized for a particular type of industry (e.g., automotive, food and drug, power generation, oil and gas, life sciences, etc.)”, i.e. providing a generic description of one or more user interface elements]… data model 1004 can represent the industrial enterprise in terms of multiple hierarchical levels, where each level comprises units of the enterprise organized as instances of types and their properties… structures (e.g., production lines, production areas, plants” [i.e. semantic model] to facilitate “render[ing] an interface 218 via a user interface component 212 associated with client device” that allows the user to “monitor the health of respective automation systems or their associated industrial devices across an entire plant [note: a “plant” is a building, which is part of a unit, enterprise, etc., i.e. building system], or across multiple industrial facilities [i.e. buildings] that make up an enterprise” [i.e. generates a particular user interface to display to a user, i.e. custom user interface] (e.g. in paragraphs 41, 43, 54, 58, 63-64, 84-85, and 90).   As such, Lawson teaches the claimed features.  Appellant’s reasoning for Lawson allegedly not teaching the claimed limitations is that Lawson allegedly manually retrieves the template via a search and navigation technique.  However, the claim language does not preclude the use of user input to "manually" retrieve the template. Similarly, the claim language also does not preclude the alleged "search and navigation technique" of Lawson (it is noted that figure In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, the claims do not state that the retrieving based on the model is automatic or performed without user input, only generally requiring that the interface system retrieve a template based on the model.  As seen above, the user of Lawson does not retrieve the template “by themselves” as argued by appellant.  The interface system of Lawson is required to actually perform the functionality.  In this case, the interface system of Lawson (“keyword-based querying…and/or a browsable interface”) retrieves a “template” based on a model (e.g. via retrieving/navigating through relevant portions/nodes of a “library hierarchy” until, for example, a particular tier of the hierarchy with a desired template is reached, such as described in paragraph 73).  As such, Lawson teaches the claimed limitations.  
Appellant argues that the teachings of Lawson are allegedly irrelevant to the rejection of claim 1.  However, examiner respectfully disagrees.  The teachings of Lawson read on the claimed limitations in accordance with 35 USC 102 (see above).  
Appellant then argues that a template cannot be both the “one or more graphic templates” and the “semantic building system model”.  However, examiner does not interpret a template as being both.  For example, a “template” of Lawson is interpreted as “one or more graphic templates” and the searched or navigated “library hierarchy” of Lawson is interpreted as the “semantic building system model”.   

III.A2) Appellant argues in substance that Lawson allegedly does not teach "generate the custom interface based on…the semantic building system model".  However, examiner respectfully disagrees.  Appellant uses the “configuration input” phrase as a reason that Lawson allegedly does not teach the claimed limitations, but appellant appears to be misinterpreting the “configuration input” as used by Lawson.  Lawson does not describe that the interface is rendered based on “configuration input”.  In paragraph 43, the template can “render an interface 218 via a user interface component 212” and the rendered “interface 218 [is] associated with client device 204 that receives configuration input”.  For example, a historian template can generate a historian interface to “provide intuitive controls that allow an administrator or other user to configure, monitor” (e.g. in paragraph 87).  Appellant also makes an assumption of a "significant amount of manual configuration" with respect to the “monitor the health” phrase.  In each case, appellant seems to isolate a particular phrase in Lawson without considering its context or the other teachings of Lawson.  More importantly, with respect to the claimed limitation, Lawson describes, for example, “keyword-based querying of the template libraries 510 and/or a browsable interface that allows the user to navigate the library hierarchy [i.e. semantic model, such as in the form of] a hierarchy of industry-specific or device-specific categories to facilitate guiding a user to a desired industrial cloud template”, wherein the desired “template 220 can configure client device 204 to act as a control panel or dashboard… To this end, cloud template 220 can ” and “template 220 may be a historian template that configures client device 204 (which may be an industrial device) to provide industrial data to a cloud-based data historian, operator interface, or reporting application running on cloud platform” (e.g. in paragraphs 43, 58, and 73).  Appellant argues that the library hierarchy allegedly only has the purpose of selecting a template.  However, as can be seen above, the ultimate purpose/“to this end” of finding a desired template is to render a user interface.  Appellant does not specify how generating the interface is based on the model in the claim language.  For example, the claims do not state whether it is based on the model because the custom user interface more specifically shows the hierarchy, or whether it is based on the model because more generally the model was used as part of the process to allow the user interface to be generated (e.g. facilitating generation by locating the template), etc.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As can be seen in the above embodiment, in order to generate the user interface, the system of Lawson first searches or navigates a library hierarchy (model) to find the template that renders the user interface.  In other words, since the functionality of searching/navigating the library hierarchy facilitates generating the user interface, one of ordinary skill in the art would have recognized that generating the interface in Lawson is based on the model.  As such, Lawson teaches the claimed limitation.  

III.C1) Appellant argues that Lawson allegedly does not teach claim 12 because the “templates” of Lawson are allegedly retrieved based on their own determinations so are not based on the second semantic building system model.  However, examiner respectfully disagrees.  As shown in the above sections, Lawson describes templates retrieved based on searching or navigating a library hierarchy (the searched or navigated hierarchy being interpreted as the semantic model).  Claim 12 only adds “second” before the terminology (“user input”, “semantic building system model”, etc.).  Upon further review, it is noted that “second” does not even need to mean different (see claim 13 which requires “different”).  As such, in view of the discussions in the above sections, this can be the same user or another user of Lawson inputting the same or different search or navigation criteria that results in retrieving the same template (such as the case of the same or different users performing the same actions again but just at a different time, i.e. “second”) to generate another instance [i.e. “second”] of the same user interface for the same user or another user.  As such, Lawson teaches the claimed features.

IV.A1) Appellant argues that the combination of Lawson and Hua allegedly does not teach the “retrieve” and “generate” limitations of claim 19, particularly appellant argues that Hua allegedly does not teach the claimed limitations because Hua allegedly teaches a navigation tool and that the object model navigation of Hua is allegedly not a semantic building system model.  However, examiner respectfully disagrees.  First, Lawson teaches the limitations, e.g. see section III.A1 above which also includes the object model navigation 16 with Building 1 and Hood 3… Object model navigation [semantic model] may be created by the user to view the corresponding dashboard [user interface] to an object model which can be a building, floor, room or device like a fume hood”, i.e. system components (e.g. in paragraphs 72 and 146) and Hua describes that the dashboards are created from “dashboard templates” customized for “system components” (e.g. in paragraph 65), which is seen in figure 2 as a hierarchy (semantic model) for a user to navigate to view/generate “the corresponding dashboard” for the user (i.e. custom user interface).  Note also that a template describes an assembly of gadgets for a dashboard, i.e. user interface elements (e.g. in paragraph 67).  As such, Hua also teaches the claimed features.  

IV.A2)  Appellant argues that the references allegedly do not teach the “generate” step because Lawson and Hua allegedly do not teach generating “by identifying the first characteristic based on a first relationship between the identifier of the building system and a first node representing the first characteristic of the building system”.  However, examiner respectfully disagrees.  In response to appellant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Lawson at least teaches generating the custom user interface based on the semantic building system model based on a first characteristic of the building system by identifying the first characteristic based on a first relationship between a characteristic of the building system and a first node representing the first characteristic of the building system.  As shown in the above sections, in order to generate the custom user interface, the system first navigates through a hierarchy (model) of categories including types, properties, etc., i.e. characteristics.  As can be seen for example in figures 11-12 of Lawson, a hierarchy includes relationships between different characteristics, which are related to “automation systems or their associated industrial devices across an entire plant [note: a “plant” is a building, which is part of a unit, enterprise, etc., i.e. building system], or across multiple industrial facilities [i.e. buildings] that make up an enterprise” of which the interfaces are intended to monitor.  As such, navigating the hierarchy of Lawson would read on the model based on a first characteristic by identifying the first characteristic from relationships with other nodes of the hierarchy.  Hua further teaches a hierarchy (model including relationships) that includes an identifier of a building system (“Building 1”, “Building 2”, etc.) and other characteristics of the building system (“Hood 3”, etc.) that a user navigates (e.g. identifies Hood 3 from Building 1 based on the relationship between Building 1 and Hood 3) to generate a particular dashboard for the user (i.e. custom user interface) (e.g. 

IV.B) With respect to appellant’s arguments for dependent claims 2, 4, 5, and 17, examiner respectfully disagrees for at least the reasons noted above.

IV.A) With respect to appellant’s arguments for dependent claims 13-15, examiner respectfully disagrees for at least the reasons noted above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WILLIAM WONG/Examiner, Art Unit 2176                                                                                                                                                                                                        

Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176         
                                                                                                                                                                                               /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                
                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.